DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In the Brief Description of the Figures, Figure 3 is listed twice.  It is suggested that the second instance of Figure 3 be changed to Figure 4 since no brief description of figure 4 is present.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the under-counter cabinet rails, grey water tank, and gas water heater must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, line 5, applicant claims “airplane fabric”.  It is unclear what is claimed by this limitation as the scope of what applicant considers “airplane fabric” is unascertainable.  Applicant lists no specific materials in the specification. 
	In claim 2, line 8, applicant claims “baguettes and rivets”.  It is unclear what applicant is intending to claim by the word “baguette”. 
	Claim 2 recites the limitation "the shower drain" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 recites the limitation "the handle" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 recites the limitation "the bottom face of the bathroom floor" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 recites the limitation "the bathroom roof" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 recites the limitation "the supports" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
	In claim 5, lines 15 and 16, it is unclear what is meant by the phrase “the bathroom floor is embedded through the supports of the bathroom roof”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight (US Patent Application Publication 2017/0341562A1).
	Re claim 1, Knight discloses a mini camper characterized by having a built-in folding front door (38), where said front door unfolds a bathroom module over a drawbar (16).
	Re claim 3, the bathroom module further comprises a space for placing a gas water heater (46 is capable of supporting a gas water heater). 
	Re claim 4, the bathroom module further comprises a gray water tank under the chassis (in paragraph 0024, the grey water tank is recited as being used with the shower base which inherently means the tank must be under the chassis to operate using gravity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Knight (US Patent Application Publication 2017/0341562A1).
	Knight discloses all the limitations of the claims, as applied above, except for the bathroom module may be assembled with materials selected from wood, fiberglass, or iron structure.
	The examiner takes Official Notice that wood, iron and fiberglass are old and well known in the art.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct a bathroom module, such as that disclosed by Knight, with materials selected from wood, fiberglass, or iron structure, as is old and well known in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 2, 5, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle recreational vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
September 9, 2022